Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



WHITE CONSOLIDATED
INDUSTRIES, d/b/a THE EUREKA
COMPANY,


                                    Appellant,

v.

IRENE RICHARDSON,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§

No. 08-05-00322-CV

Appeal from
 327th District Court

of El Paso County, Texas

(TC # 2003-4378)




MEMORANDUM OPINION


	Pending before the Court is the motion of Appellant, White Consolidated Industries, d/b/a
The Eureka Company, to dismiss this appeal pursuant to Tex.R.App.P. 42.1 because the parties have
settled all matters in controversy.  We grant the motion and dismiss the appeal.  The motion does not
reflect that the parties have made an agreement regarding costs.  Consequently, we tax the costs of
appeal against Appellant.  See Tex.R.App.P. 42.1(d)(absent agreement of the parties, the court will
tax costs against the appellant).

April 19, 2007					 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.
Chew, C.J., not participating